1/1812020Case      2:20-cv-00012-JRS-MJD Document 33-2Michelle
                                                         Filed    03/27/20 Page 1 of 3 PageID #: 489
                                                               Malkin




The brutal battle against medical kidnappers
By Michelle Malkin • June 28, 2017 03:38 AM
                                            IC:Lili
                                                                                                           Pyongyang on the Prairie, Part Two
                                                                                                           Derember 18, 2017 03:55 PM by Michelle Malkin




                                                                                                           Show biz meltdown: Bombs away!
The brutal battle against medical kidnappers
                                                                                                           September 19, 2017 n:18 PM by Michelle Malkin
by Michelle Malkin
Creators Syndicate
Copyright 2017

BOSiON - On the day Boston Children's Hospital celebrated being named "the number one
pediatric hospital in the nation" by U.S. News & World Report, I was interviewing Dana
Gottesfeld in nearby Somerville, Massachusetts. Dana is the young wife of Martin "Marty G"
Gottesfeld, an imprisoned technology engineer/ activist who used his skills to fight against medical
child abuse committed at Boston's Children's Hospital.

"That is so Boston," Dana observed Tuesday in response to the new ranking - which is already
splashed in multiple gold medallions across the hospital's website.

It's all about power, prestige and pull in the top echelons of the Bay State's medical community, many     There is no such thing as a
New Englanders have informed me. BCH's teaching affiliate is Harvard Medical School. The ties              "deserving DREAMer"
between and among influential and wealth}· alumni in the realms of health care, politics and the courts    September 6, 2017 o8:02 AM by Michelle Malkin
are innumerable.

It's a network that's "practically untouchable," Dana explained.

And like the third rail, those who dare challenge these renowned institutions risk great danger to their
freedom and their lives.

 Dana's husband, Marty, faces felony charges of computer hacking and conspiracy related to
 distributed denial-of-service (DDoS) attacks in April 2014 against Boston Children's and the nearby
Wayside Youth and Family Support Network residential treatment. Marty had organized a social media
 army to knock the computer networks of both institutions offline to protest the medical kidnapping uf
 then-15-year-old Justina Pelletier. Hackers from the loose-knit collective, Anonymous, allegedly          Keith ()gre-mann: Conde Nast-
participated in the campaign.                                                                              y's Misogynist-in-Chief
                                                                                                           August 30, 2017 OT-29 AM by Michelle Malkin
Justina's plight had become international news in Marty's backyard. One fateful winter day in
 February 2013, Justina traveled with her mom to BCH from her West Hartford, Connecticut, home,
seeking relief from a severe case of the flu. Ordinary sickness compounded Justina's rare medical
 conditions, including mitochondrial disease and postural orthostatic tachycardia syndrome. But those      The Red York Times: First in Fake News
                                                                                                           August 23. 2017 o8:03 AM by Michelle Malkin

michellemaldn.com/2017J06128Jthe..bruainst-medical-kidnappers/                                                                                             113
                                                                      - Page 28 of 55 -
1/18/2020Case        2:20-cv-00012-JRS-MJD Document 33-2Michelle
                                                           FiledMalkin
                                                                  03/27/20 Page 2 of 3 PageID #: 490
illnesses hadn't stopped her from participating in school, competitive ice skating and an active family
life.
                                                                                                             Categories: Feature Ston:, )le"· Yorh. Times
Instead of receiving top-notch care and attention at BCH, however, Justina was snatched from her
parents and recklessly re-diagnosed with a psychological condition, "somatoform disorder." She
was dragged from BCH's neurology department to its infamous psych ward, where she was
reprimanded for being unable to move her bowels or walk unassisted in her weakened state. At
Wayside, she was harassed by a staffer while talring a shower. The physical and mental torture lasted
16months.

The family is now suing the gold medallion-adorned, scandal-plagued Boston Children's Hospital.

"They tried to break us all," Justina's dad, Lou, told me at his West Hartford home, where Justina
fights to recover from post-traumatic stress and physical deterioration suffered wln1e she was held
 hostage.

But the arrogant, tunnel-visioned torturers failed. Thanks to an aggressive awareness-raising campaign
by an eclectic coalition including Justina's family, the Christian Defense Coalition's Rev. Pat
Mahoney, conservative media personalities and left-leaning critics of the Massachusetts child welfare
bureaucracy, Justina -W11S eventually freed and reunited with her parents.

 Marty G's DDoS attacks were an instrumental catalyst at a time when Justina's fumily faced a gag order
 for speaking out.

 "I never imagined a renowned hospital would be capable of such brutality and no amount of other good
 work could justify torturing Justina," Marty wrote in a recent online explanation of why he
 intervened.

 "BCH calls what it did to her a 'parenteetomy,' and there had been others over at least the past 20
 years. I knew that BCH's big donation day was coming up, and that most donors give online. I felt that
 to have sufficient influence to save Justina from grievous bodily harm and possible death, as well as
 dissuade BCH from continuing its well established pattern of such harmful 'parentectomies,' I'd have
 to hit BCH where they appear to care the most, the pocket book and reputation."

 On Tnesday, a federal judge in Boston finally set a court date in Martin "Marty" Gottesfeld's case. After
 more than a year behind bars without bail (including about 8o days in solitary confinement and a stint
 in the same detention center as Mexico's notorious drug cartel kingpin "El Chapo"), Marty now faces
 trial in January 2018. He was barred from attending his beloved adoptive father's funeral in April.

 "It was the right thing to do," Dana told me through tears as she cradled a Homeland Security storage
 bag with Marty's wedding ring. She recently lost her job as a resuh of her advocacy for Marty. But
 the couple, who have never met Justina or her family, will keep fighting medical kidnappings.
 Relentless as ever, Marty stressed in a brief phone conservation with me the need for state and federal
 "Justina's laws" to protect wards of the state from being used as research guinea pigs by prestigious
 medical institutions.

 Both the supporters of Justina and Marty remain aghast at the brutal treatment of their loved ones
 while the real menaces breathe free.

 Marty's message from prison in Massachusetts: "Human rights abuses aren't just happening in North
 Korea. They're here."

 Justina's message from her wheelchair in COnnecticut: She hopes her torturers "get what they
 deserve.~


 Is anyone in Washington listening?

                                                                    Posted in: Feature Story,Healtb care
                                                                                         Printer Friendly




michellemalkin.com/2017/06128/the-bruta'-battle-against-medical-kidnappers/                                                                                 213
                                                                     - Page 29 of 55
        Case
1/1812020       2:20-cv-00012-JRS-MJD Document 33-2Michelle
                                                     FiledMalkin
                                                            03/27/20 Page 3 of 3 PageID #: 491




                                                                      Email address




michellemalkin.com/2017/06/28/the-brutal-battle-against-medical-kidnappers/                      3/3
                                                              - Page 30 of 55 -
